Exhibit 10.4
EXECUTION VERSION
DATED                      2008
GYPSUM TRANSPORTATION LIMITED
- to -
DVB BANK SE
 
DEED OF ASSIGNMENT
m.v. “GYPSUM CENTENNIAL”
 
STEPHENSON HARWOOD
One, St. Paul’s Churchyard
London EC4M 8SH
Tel: 020 7329 4422
Fax: 020 7329 7100
Ref: 819/1575/47-00986

 

 



--------------------------------------------------------------------------------



 



CONTENTS

              Page  
 
       
1 Definitions and Interpretation
    2  
 
       
2 Covenant to Pay and Perform
    4  
 
       
3 Assignment
    4  
 
       
4 Ancillary Provisions
    6  
 
       
5 Application of Moneys
    6  
 
       
6 Power of Attorney
    7  
 
       
7 Partial Invalidity
    7  
 
       
8 Further Assurance
    7  
 
       
9 Miscellaneous
    7  
 
       
10 Re-Assignment
    8  
 
       
11 Notices
    8  
 
       
12 Counterparts
    8  
 
       
13 Law and Jurisdiction
    8  
 
       
APPENDIX A
    11  
 
       
APPENDIX B
    12  
 
       
APPENDIX C
    13  
 
       
APPENDIX D
    14  
 
       
Acknowledgement
    16  
 
       

 

 



--------------------------------------------------------------------------------



 



DEED OF ASSIGNMENT
Dated:                      2008
BY:

(1)  
GYPSUM TRANSPORTATION LIMITED, a company incorporated according to the law of
Bermuda whose registered office is at Clarendon House, 2 Church Street, Hamilton
HM11, Bermuda (the “Owner”)

IN FAVOUR OF:

(2)  
DVB BANK SE with its registered office in Frankfurt and acting through its
office at Parklaan 2, 3016BB Rotterdam, The Netherlands (the “Assignee”).

WHEREAS:

(A)  
Each of the banks listed in Schedule 1 to the Loan Agreement (as defined below)
(collectively the “Banks”) has agreed to advance to the Owner its respective
Commitment of an aggregate amount not exceeding the total of (i) the lesser of
forty million Dollars ($40,000,000) and fifty per centum (50%) of the Market
Value of Vessel A (in respect of Tranche A) and (ii) the lesser of fifty million
Dollars ($50,000,000) and fifty per centum (50%) of the Market Value of Vessel B
(in respect of Tranche B) (the “Loan”) on the terms and subject to the
conditions set out in a loan agreement dated 2008 made between the Owner (as
borrower), the Banks (as lenders), and the Assignee as agent and security
trustee for the Banks (the “Loan Agreement”).

(B)  
Pursuant to the Loan Agreement, and as a condition precedent to the several
obligations of the Banks to make the Loan available to the Owner, the Owner has,
amongst other things, agreed to execute and deliver in favour of the Assignee as
security trustee for the Finance Parties a first priority statutory mortgage of
the Owner’s Bermuda flag vessel m.v. “GYPSUM CENTENNIAL” (the “Vessel” and
together with the m.v. “GYPSUM INTEGRITY” the “Vessels”) together with a
collateral deed of covenants (together the “Mortgage”) and this Deed as security
for the payment of the Indebtedness.

(C)  
The Owner is the legal and beneficial owner of the Vessel and the Assigned
Property and has executed the Mortgage on the same date as this Deed.

 

 



--------------------------------------------------------------------------------



 



THIS DEED WITNESSES as follows:

1  
Definitions and Interpretation

  1.1  
In this Deed:
       
“Assigned Property” means the Insurances, the Earnings and the Requisition
Compensation and the CoA Rights.
       
“CoAs” means each of:-

  (a)  
the contract of affreightment commencing as of January 1, 2008 made between the
Borrower and United States Gypsum Company;

  (b)  
the contract of affreightment dated 30 October 2007 made between the Borrower
and Public Service of New Hampshire Company;

  (c)  
the contract of affreightment dated 18 April 2008 made between the Borrower and
Mt. Tom Generating Co. LLC; and

  (d)  
any future contracts of affreightment to be entered into by the Borrower in
respect of the Vessel

(each a “COA”).
“CoA Rights” means all of the rights of the Borrower under or pursuant to the
CoAs.
“Earnings” means all hires, freights, pool income and other sums payable to or
for the account of the Owner in respect of the Vessel including (without
limitation) all payments under the CoAs remuneration for salvage and towage
services, demurrage and detention moneys, contributions in general average,
compensation in respect of any requisition for hire, and damages and other
payments (whether awarded by any court or arbitral tribunal or by agreement or
otherwise) for breach, termination or variation of any contract for the
operation, employment or use of the Vessel.
“Finance Parties” means the Assignee and the Banks and “Finance Party” means any
one of them.
“Indebtedness” means the Loan; all other sums of any nature (together with all
interest on any of those sums) which from time to time may be payable by the
Owner to the Banks or to the Assignee pursuant to the Security Documents; any
damages payable as a result of any breach by the Owner of any of the Security
Documents; and any damages or other sums payable as a result of any of the
obligations of the Owner under or pursuant to any of the Security Documents
being disclaimed by a liquidator or any other person, or, where the context
permits, the amount thereof for the time being outstanding.

 

2



--------------------------------------------------------------------------------



 



“Insurances” means all policies and contracts of insurance (including all
entries in protection and indemnity or war risks associations) which are from
time to time taken out or entered into in respect of or in connection with the
Vessel or her increased value or the Earnings and (where the context permits)
all benefits under such contracts and policies, including all claims of any
nature and returns of premium.
“Requisition Compensation” means all compensation or other money which may from
time to time be payable to the Owner as a result of the Vessel being
requisitioned for title or in any other way compulsorily acquired (other than by
way of requisition for hire).
“Security Documents” means the Loan Agreement, the Mortgages, the Assignments,
the Guarantee, the Account Security Deed, the Managers’ Undertakings or (where
the context permits) any one or more of them, and any other agreement or
document which may at any time be executed by any person as security for the
payment of all or any part of the Indebtedness.

  1.2  
Unless otherwise specified in this Deed, or unless the context otherwise
requires, all words and expressions defined in the Loan Agreement shall have the
same meaning when used in this Deed.
    1.3  
In this Deed:

  1.3.1  
words denoting the plural number include the singular and vice versa;
    1.3.2  
words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;
    1.3.3  
references to Clauses are references to clauses of this Deed;
    1.3.4  
references to this Deed include the recitals to this Deed;

 

3



--------------------------------------------------------------------------------



 



  1.3.5  
the headings and contents page(s) are for the purpose of reference only, have no
legal or other significance, and shall be ignored in the interpretation of this
Deed;

  1.3.6  
references to any document (including, without limitation, to any of the
Security Documents) are, unless the context otherwise requires, references to
that document as amended, supplemented, novated or replaced from time to time;

  1.3.7  
references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted; and

  1.3.8  
references to any Finance Party include its successors, transferees and
assignees.

2  
Covenant to Pay and Perform

The Owner agrees to pay to the Finance Parties all moneys comprised in the
Indebtedness and to perform all its other obligations arising out of the
Security Documents as and when the same shall be due for payment or performance.

3  
Assignment

  3.1  
In order to secure the payment of the Indebtedness and the performance by the
Owner of all its other obligations under or arising out of the Security
Documents the Owner with full title guarantee assigns and agrees to assign
absolutely and unconditionally to the Assignee as security trustee for the
Finance Parties all the Owner’s right, title and interest, present and future,
in and to the Assigned Property.

  3.2  
The Owner warrants that it has not disposed of, nor created or permitted any
Encumbrance or other third party right to arise on or over, any of the Assigned
Property other than Permitted Encumbrances.

 

4



--------------------------------------------------------------------------------



 



  3.3  
The Owner undertakes:

  3.3.1  
immediately following the execution of this Deed and at any other time
reasonably required by the Assignee during the Facility Period, to give written
notice (materially in the form set out in Appendix A or in such other form as
the Assignee may require) to the underwriters (or, in the case of entries in
protection and indemnity or war risks associations or clubs, to the managers of
those associations or clubs) of the assignment of the Insurances contained in
this Deed; and

  3.3.2  
immediately following the execution of this Deed and at any other time required
by the Assignee during the Facility Period, to give to the Assignee a written
authority (materially in the form set out in Appendix B or in such other form as
the Assignee may require) addressed to the managers of each protection and
indemnity or war risks association or club in which the Vessel is entered
irrevocably authorising those managers to give to the Assignee or its agents
such information and documents relating to the entry of the Vessel in the
association or club as the Assignee may from time to time reasonably require;
and

  3.3.3  
to procure that a loss payable clause materially in the form set out in
Appendix C (or in such other form as the Assignee may approve) or, in the case
of entries in a protection and indemnity association, a note of the Assignee’s
interest in such form as the Assignee may approve, shall be endorsed on or
attached to the policies, cover notes or certificates of entry relating to the
Insurances and that letters of undertaking in such form as the Assignee may
approve shall be issued to the Assignee by the brokers through whom the
Insurances are placed (or, in the case of entries in protection and indemnity or
war risks associations, by their managers); and

  3.3.4  
immediately following the execution of this Deed in respect of the existing COAs
and immediately following the execution of any future COAs to give written
notice (materially in the form of Appendix D or in such other form as the
Assignee may require) to the counterparties to each CoA of the assignment of the
Earnings contained in this Deed, and to procure the acknowledgement of that
notice by such counterparties in the manner provided in the notice; and

  3.3.5  
from time to time immediately on the written request of the Assignee to give
such further written notice in such form as the Assignee shall reasonably
require of the assignment of the Earnings and/or the Requisition Compensation
contained in this Deed.

 

5



--------------------------------------------------------------------------------



 



4  
Ancillary Provisions

  4.1  
The Owner undertakes to reimburse the Assignee on demand for all reasonable sums
which the Assignee may from time to time pay or become liable for in or about
the protection, maintenance or enforcement of the rights created in favour of
the Assignee by this Deed or in or about the exercise by the Assignee of any of
the powers vested in it under or pursuant to this Deed, together in each case
with interest at the Default Rate from the date when those sums were paid by the
Assignee until the date of actual receipt, before or after any relevant
judgment, and to keep the Assignee fully and effectually indemnified from and
against all actions, losses, claims, proceedings, costs, demands and liabilities
which the Assignee may suffer or incur under or in connection with the Assigned
Property, except when due to the Assignee’s wilful misconduct or gross
negligence.

  4.2  
Notwithstanding the assignments contained in this Deed, the Assignee shall not
be obliged to make any enquiry as to the nature or sufficiency of any payment
received by it under or in connection with this Deed nor to make any claim or
take any other action to collect any money or to enforce any rights or benefits
assigned to the Assignee by this Deed or to which the Assignee may at any time
be entitled under or pursuant to this Deed.

  4.3  
The Owner shall remain liable to perform all the obligations assumed by it in
relation to the Assigned Property and the Assignee shall be under no obligation
of any kind in respect of the Assigned Property nor under any liability in the
event of any failure by the Owner to perform, or breach by the Owner of, any of
those obligations.

  4.4  
The Owner undertakes to hold the original copies of any and all documents in
connection with any of the Assigned Property to the order of the Assignee.

5  
Application of Moneys

  5.1  
The benefits and proceeds of any of the Insurances shall be distributed in
accordance with the terms of any relevant loss payable clause referred to in
Clause 3.3.3.

  5.2  
Subject to Clause 5.1, the benefits and proceeds of any of the Assigned Property
shall, unless otherwise agreed by the Assignee or otherwise expressly provided
in the Loan Agreement, be applied by the Assignee in or towards satisfaction, or
by way of retention on account, of the Indebtedness, in such manner as the
Assignee may in its discretion determine.

 

6



--------------------------------------------------------------------------------



 



6  
Power of Attorney

So far as may be necessary to give effect to this Deed the Owner hereby
irrevocably appoints the Assignee its attorney (with unlimited power of
substitution and delegation) for the purpose of doing in the name of the Owner
all acts which the Owner could do in relation to the Assigned Property. Such
power of attorney shall only be exercisable during the continuance of an Event
of Default. The Assignee shall advise the Owner of the exercise of such power of
attorney pursuant to this Clause, promptly following the exercise of such power
of attorney.

7  
Partial Invalidity

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

8  
Further Assurance

The Owner agrees that from time to time on the written request of the Assignee
it will immediately execute and deliver to the Assignee all further documents
which the Assignee may reasonably require for the purpose of obtaining the full
benefits of this Deed.

9  
Miscellaneous

  9.1  
In the event of there being any conflict between this Deed and the Loan
Agreement or the Mortgage, the Loan Agreement or the Mortgage (as the case may
be) shall prevail.

  9.2  
All the covenants and agreements of the Owner in this Deed shall bind the Owner
and its successors and permitted assignees and shall inure to the benefit of the
Finance Parties and their respective successors, transferees and assignees.

  9.3  
The representations and warranties on the part of the Owner contained in this
Deed shall survive the execution of this Deed.

 

7



--------------------------------------------------------------------------------



 



  9.4  
The rights of the Assignee under this Deed shall not be affected by any change
in the constitution of the Owner or by the liquidation, bankruptcy or insolvency
of the Owner.

  9.5  
No variation or amendment of this Deed shall be valid unless in writing and
signed on behalf of the Owner and the Assignee.

  9.6  
Other than the Finance Parties, a person who is not a party to this Deed has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to
enjoy the benefit of any term of this Deed.

10  
Re-Assignment

Following the expiry of the Facility Period the Assignee will, at the cost of
and on the request of the Owner, promptly execute and deliver a re-assignment to
the Owner of the Assigned Property, to the extent then still subsisting and
capable of re-assignment.

11  
Notices

The provisions of clause 16 of the Loan Agreement shall (mutatis mutandis) apply
to this Deed as if it were set out in full with references to this Deed
substituted for references to the Loan Agreement.

12  
Counterparts

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

13  
Law and Jurisdiction

  13.1  
This Deed shall in all respects be governed by and interpreted in accordance
with English law.

  13.2  
For the exclusive benefit of the Assignee, the Owner irrevocably agrees that the
courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Deed and that any proceedings may be
brought in those courts.

 

8



--------------------------------------------------------------------------------



 



  13.3  
Nothing contained in this Clause shall limit the right of the Assignee to
commence any proceedings against the Owner in any other court of competent
jurisdiction nor shall the commencement of any proceedings against the Owner in
one or more jurisdictions preclude the commencement of any proceedings in any
other jurisdiction, whether concurrently or not.

  13.4  
The Owner irrevocably waives any objection which it may now or in the future
have to the laying of the venue of any proceedings in any court referred to in
this Clause and any claim that those proceedings have been brought in an
inconvenient or inappropriate forum, and irrevocably agrees that a judgment in
any proceedings commenced in any such court shall be conclusive and binding on
it and may be enforced in the courts of any other jurisdiction.

  13.5  
Without prejudice to any other mode of service allowed under any relevant law,
the Owner:

  13.5.1  
irrevocably appoints USG (U.K.) Ltd, 1 Swan Road, South West Industrial Estate,
Peterlee, County Durham, SR8 2HS, Attention: Secretary, as its agent for service
of process in relation to any proceedings before the English courts; and

  13.5.2  
agrees that failure by a process agent to notify the Owner of the process will
not invalidate the proceedings concerned.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS of which this Deed has been duly executed and delivered the day and
year first before written.

     
SIGNED and DELIVERED
  ) 
as a DEED
  ) 
by GYPSUM TRANSPORTATION
  ) 
LIMITED
  ) 
acting by
  ) 
 
  ) 
its duly authorised
  ) 
 
  ) 
in the presence of:
  ) 
 
   
SIGNED and DELIVERED
  ) 
as a DEED
  ) 
by DVB BANK SE
  ) 
acting by
  ) 
 
  ) 
its duly authorised
  ) 
 
  ) 
in the presence of:
  ) 

 

10



--------------------------------------------------------------------------------



 



APPENDIX A
NOTICE OF ASSIGNMENT
(For attachment by way of endorsement to
all policies, contracts and cover notes)
We, Gypsum Transportation Limited of Clarendon House, 2 Church Street, Hamilton
HM11, Bermuda, the owner of the m.v. “Gypsum Centennial” (the “Vessel”) GIVE
NOTICE that, by an assignment in writing dated                      2008, we
assigned to DVB Bank SE with its registered office in Frankfurt, acting through
its office at Parklaan 2, 3016BB Rotterdam, The Netherlands (as security trustee
for itself and others) all our right, title and interest in and to all
insurances effected or to be effected in respect of the Vessel, including the
insurances constituted by the policy on which this notice is endorsed, and
including all money payable and to become payable thereunder or in connection
therewith (including return of premiums).

         
Signed:
       
 
 
 
   

 For and on behalf of
 Gypsum Transportation Limited
Dated:                      2008

 

11



--------------------------------------------------------------------------------



 



APPENDIX B
To: Willis
We, Gypsum Transportation Limited of Clarendon House, 2 Church Street, Hamilton
HM11, Bermuda, the owner of the m.v. “Gypsum Centennial” (the “Vessel”)
irrevocably authorise you to disclose to DVB Bank SE (the “Assignee”) or its
agents all information and documents relating to the entry of the Vessel in
[name of association or club] as the Assignee or its agents may from time to
time require.
Please note that this authority may not be varied or revoked without the prior
written consent of the Assignee.

         
Signed:
       
 
 
 
   

 For and on behalf of
 Gypsum Transportation Limited
Dated:                      2008

 

12



--------------------------------------------------------------------------------



 



APPENDIX C
Loss Payable Clause
It is noted that, by an assignment in writing collateral to a first priority
statutory mortgage and deed of covenants both dated                      2008
(together the “Mortgage”), Gypsum Transportation Limited of Clarendon House, 2
Church Street, Hamilton HM11, Bermuda (the “Owner”), owner of the vessel m.v.
“GYPSUM CENTENNIAL” (the “Vessel”), assigned absolutely to DVB Bank SE with its
registered office in Frankfurt, acting through its office at Parklaan 2, 3016BB
Rotterdam, The Netherlands (as security trustee for itself and others) (the
“Mortgagee”) this policy and all benefits of this policy, including all claims
of any nature (including return of premiums) under this policy.
Claims payable under this policy in respect of a total or constructive total or
an arranged or agreed or compromised total loss or unrepaired damage and all
claims which (in the opinion of the Mortgagee) are analogous thereto shall be
payable to the Mortgagee up to the Mortgagee’s mortgage interest.
Subject thereto, all other claims, unless and until underwriters have received
notice from the Mortgagee of an event of default under the Mortgage, in which
event all claims under this policy shall be payable directly to the Mortgagee up
to the Mortgagee’s mortgage interest, shall be payable as follows:

(i)  
a claim in respect of any one casualty where the aggregate claim against all
insurers does not exceed FIVE HUNDRED THOUSAND UNITED STATES DOLLARS
(US$500,000) or the equivalent in any other currency, prior to adjustment for
any franchise or deductible under the terms of the policy, shall be paid
directly to the Owner for the repair, salvage or other charges involved or as a
reimbursement if the Owner has fully repaired the damage and paid all of the
salvage or other charges;

(ii)  
a claim in respect of any one casualty where the aggregate claim against all
insurers exceeds FIVE HUNDRED THOUSAND UNITED STATES DOLLARS (US$500,000) or the
equivalent in any other currency prior to adjustment for any franchise or
deductible under the terms of the policy, shall, subject to the prior written
consent of the Mortgagee, be paid to the Owner as and when the Vessel is
restored to her former state and condition and the liability in respect of which
the insurance loss is payable is discharged, and provided that the insurers may
with such consent make payment on account of repairs in the course of being
effected, but, in the absence of such prior written consent shall be payable
directly to the Mortgagee up to the Mortgagee’s mortgage interest.

 

13



--------------------------------------------------------------------------------



 



APPENDIX D
Notice of Assignment of Contract of Affreightment
To:
Dear Sirs
We hereby notify you that we have assigned in favour of DVB Bank SE (the
“Lender”) pursuant to an assignment of created by us in favour of the Lender
dated                      2008, as security for a loan made to us, all our
right, title and interest in and to the Contract of Affreightment made between
ourselves and yourselves dated [                    ] (the “Contract”) including
all monies payable by you to us in respect of the Contract.
With effect from the date you receive this notice:

(a)  
all payments to be made by you to us under or in respect of the Contract should
be made to our account number [                    ] held with
[                    ] or as the Lender may otherwise specify in writing from
time to time;
  (b)  
we remain liable to perform all the obligations assumed by us under the
Contract;

(c)  
no changes may be made to the Contract and no rights of termination may be
exercised by us without the reasonable consent of the Lender; and

(d)  
you are hereby authorised and instructed to provide to the Lender such
information relating to the Contract as the Lender may request and to send to it
copies of all notices issued by you under the Contract, and to provide us with
copies of such request and notices.

These instructions may not be revoked or varied without the prior written
consent of the Lender.

 

14



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this notice by signing and returning the enclosed
copy of this notice to the Lender at Parklaan 2, 3016BB Rotterdam, The
Netherlands.
Yours faithfully

     
 
   
 
For and on behalf of
   
GYPSUM TRANSPORTATION LIMITED
   
 
   
Date:                      2008
   

 

15



--------------------------------------------------------------------------------



 



Acknowledgement
of Assignment of Contract of Affreightment

To:  
(i) DVB Bank SE (the “Lender”)
(ii) Gypsum Transportation Limited (the “Company”)

We acknowledge receipt of the notice set out above and confirm that:

(a)  
we shall comply with the terms of the notice;
  (b)  
we have not received notice of any other interest in respect of the Contract;
  (c)  
no amendment, waiver or release of any right, interest or benefit under the
Contract shall be effective without the prior written consent of the Lender;
  (d)  
we shall not exercise any right to terminate the Contract or enforce any of our
rights unless we have given 30 days’ prior written notice to the Lender of the
proposed exercise or enforcement;
  (e)  
no default by the Company of any of the terms of the Contract shall be deemed to
have occurred until the expiry of 30 days after the date notice of that default
is given to the Lender with details of the steps required to remedy that
default;
  (f)  
we consent to the assignment reflected in the notice; and
  [(g)  
we waive the requirement that the Lender as assignee assume in writing the
obligations of the Company as assignor under the Contract, as required pursuant
to paragraph 27 of the Contact and confirm that we may look only to the Company
for performance under the Contract] [COA dated 1 January 2008 only.]

 

16



--------------------------------------------------------------------------------



 



This acknowledgement shall be governed by English law and is executed and
delivered as a deed.

     
 
   
 
For and on behalf of
   
[                                         ]
   
 
   
Date:                      2008
   

 

17